      Case: 3:20-cv-00274-MPM-JMV Doc #: 10 Filed: 03/19/21 1 of 1 PageID #: 271


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

DRANEKA Q. SUDDUTH                                                                           PLAINTIFF

VS.                                                   CIVIL ACTION NO. 3:20cv274-MPM-JMV

LOUIS DeJOY, Postmaster General,
ET AL.                                                                                   DEFENDANTS

                           ORDER STAYING CERTAIN PROCEEDINGS


        This case is before the Court pursuant to L.U.CIV.R. 16(b)(3)(B). Rule 16(b)(3)(B) provides:

        [f]iling a motion to compel arbitration, or a motion asserting an immunity defense or
        jurisdictional defense stays the attorney conference and disclosure requirements and all
        discovery, pending the court’s ruling on the motion, including any appeal. Whether to
        permit discovery on issues related to the motion and whether to permit any portion of the
        case to proceed pending resolution of the motion are decisions committed to the discretion
        of the court, upon a motion by any party seeking relief.

        On March 18, 2021, Defendants filed a motion [8] to dismiss based partially on

jurisdictional defenses. Accordingly, all proceedings enumerated in Rule 16(b)(3)(B) are

STAYED, pending a ruling on the jurisdictional motion. If a party desires that any stayed matter

proceed, it must file a motion requesting same within fourteen (14) days of the date of this order.

        SO ORDERED this 19th day of March, 2021.

                                                          /s/ Jane M. Virden
                                                          U.S. Magistrate Judge
